Citation Nr: 1740478	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-06 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran had active duty service from October 1993 to October 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The July 2010 rating decision denied service connection for a low back disability and pseudofolliculitis barbae.  The April 2015 rating decision denied service connection for bilateral hearing loss.  In an April 2015 Notice of Disagreement, the Veteran only appealed the issue of entitlement to service connection for a left hearing loss.

A February 2013 rating decision granted service connection for pseudofolliculitis barbae and assigned a 10 percent evaluation effective from March 29, 2010.  The Veteran also did not disagree with the disability evaluation or the effective date assigned.  Therefore, this matter is no longer considered to be in appellate status. 

The Veteran initially requested to be afforded a Board hearing on his March 2013 VA Form 9, scheduled for March 2017.  Because the Veteran failed to appear for her scheduled hearing and there has been no request for postponement or rescheduling of the hearing, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704 (d) (2016).

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disability was not manifest during service or for many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of the available service treatment records (STRs) and VA treatment records.

A VA medical examination and opinion was obtained in this case to address the etiology of the Veteran's claimed low back disability.  The Board finds that the VA examiner considered the evidence of record and the reported history of the Veteran and conducted a thorough VA examination and a review of the claims file, noting all findings necessary for proper adjudication of the matter.  Hence, the Board finds that the VA examination and medical opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159.

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a low back disability that is related to his service.

The STRs include a March 1995 report which indicates a complaint of low back strain while seeking treatment for gonorrhea.  Although gonorrhea was diagnosed, the Veteran was not diagnosed with any back disability.  Notably, a September 1997 separation examination is negative for any complaints related to the back and is negative for any diagnosed back disabilities.  A clinical evaluation of the spine was normal. 

Post-service, VA treatment records include complaints of low back pain and diagnoses of degeneration of lumbar or lumbosacral intervertebral disc.  An April 2010 report indicates a complaint of low back pain and a history of back and leg pain since.  At that time, he claimed to have injured his back when he attempted to pick up another person and felt sharp severe pain. 

On July 2011 VA spine examination the Veteran presented with a history of service as a deck hand.  He stated that he was horsing around during service when he injured his low back.  After a thorough examination and review of the claims file, the assessment was lumbar spine degenerative disc disease L5-S1 with large left paracentral disc protrusion L5-S1 causing nerve root compression with radicular symptoms to the left leg.  

The examiner further opined that based on the evidence of record, the Veteran's lumbar spine condition was less likely as not related to his one complaint in service.  The rationale was that although there is evidence of the Veteran seeking care for his low back in March 1995, he was also seen for a complaint of penile discharge at that time.  There is a notation that he had a low back strain.  However, he was diagnosed with gonorrhea and was not diagnosed with a low back disability.
The examiner also opined that there was no evidence of any further care or complaints in regard to the low back and the examiner could not establish chronicity.  The Veteran was treated one time during service for low back strain, but served an additional two and one-half years without any further care or complaints.  The September 1997 separation examination is negative for any complaints in regard to the spine and is negative for any spinal abnormalities.  With regard to the diagnoses of degenerative disc disease with radiculopathy and disc protrusion, the examiner opined that there is no evidence that these conditions occurred during active service.

In this case, the Board finds that the VA medical examinations and opinion provides highly probative and overwhelming evidence against this claim.  The July 2011 VA physician reviewed the claims file, considered the Veteran's documented and reported history, and performed a thorough examination.  The examiner diagnosed lumbar spine disabilities which the examiner opined are not related to the Veteran' service, supported by a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinion provides probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the claim must be denied.  There is no competent medical evidence to show that the Veteran has any low back disability that is related to his service.

Furthermore, with the exception of a complaint of low back strain, the Veteran's STRs are void of any diagnosed low back disability.  Moreover, the Veteran's diagnoses of degeneration of lumbar or lumbosacral intervertebral disc were not made until several years after service.  Continuity of symptomatology has also not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to that the Veteran has any low back disability that is related to his service.

Although the Veteran might believe that his low back disability is etiologically related to his service, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed low back disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of a low back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that a low back disability is related to the Veteran's active service.  Accordingly, service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran contends that he has left ear hearing loss that is related to service.  Specifically, he contends that he sustained acoustic trauma during service as a deckhand from exposure to power tools and helicopters.

The STRs include audiometric evaluations performed in October 1993, September 1994, July 1995, June 1997, and on September 1997 separation examination which indicate a hearing loss in his left ear, however he did not have hearing loss for VA purposes at that time.


On March 2015 VA audio examination, the audiologist diagnosed sensorineural hearing loss in the left ear.  The audiologist indicated that during service there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz in the left ear opined that it is less likely as not that his left ear hearing loss is caused by or a result of an event during service.  The audiologist noted that a September 1994 audiometric evaluation indicated a left ear hearing loss of 30 DB at 3000 Hz.  The audiologist explained that there were no significant hearing threshold shifts in the left ear during service or hearing loss consistent with the negative effects of noise exposure in the left ear.  However, the audiologist did not comment on or discuss the audiometric findings from October 1993, September 1994, July 1995, June 1997, or September 1997 which also indicate left ear hearing loss.

Accordingly, as it remains unclear whether the Veteran's current left ear hearing loss is related to his service, an additional examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner other than the March 2015 VA examiner, which addresses the nature and etiology of the Veteran's left ear hearing loss disability.  The claims file must be provided to the examiner for review. 

All indicated studies and tests should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner must provide the following opinion(s):

Is it at least as likely as not (50 percent or more probability) that any left ear haring loss, had its onset in or is etiologically-related to the Veteran's active duty service or was manifested within the first post service year. 

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  As noted above, the Veteran contends that he was exposed to acoustic trauma from power tools and helicopters during service.

The report of examination should include the complete rationale for all opinions expressed.  The examiner should address, as appropriate, the evidence which includes all in-service audiometric findings to include the October 1993, September 1994, July 1995, June 1997, and September 1997 audiometric evaluations which indicate left ear hearing loss.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


